FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 12, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
VIRGINIA MORGAN,

      Plaintiff - Appellant,

v.                                                          No. 17-7014
                                                  (D.C. No. 6:16-CV-00060-RAW)
CARRINGTON MORTGAGE                                         (E.D. Okla.)
SERVICES; BANK OF AMERICA, N.A.,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, McKAY, and MATHESON, Circuit Judges.
                  _________________________________

      Virginia Morgan appeals from the dismissal of her claims that Carrington

Mortgage Services and Bank of America, N.A., violated the Fair Housing Act

(“FHA”), 42 U.S.C. §§ 3601-3631, the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. §§ 2601-2617, and the Fair Debt Collections Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692-1692p, after foreclosing on her home and attempting

to regain possession. These claims are similar to counterclaims and arguments she

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
raised during the state foreclosure action and the following proceedings to confirm

the sheriff’s sale. Given the similarities, the district court dismissed the entire case

on preclusion grounds under Fed. R. Civ. P. 12(b)(6), ruling the claims were decided

or could have been decided during the foreclosure action.

      To the extent Ms. Morgan predicates her federal claims on events that

preceded the filing of her answer in the foreclosure action, they would be barred. But

as we understand her complaint, all of her present claims, except part of one, concern

events that post-date entry of judgment in the foreclosure proceeding, which prevents

application of a preclusion bar. Nonetheless, the claims fail to state a plausible claim

for relief. Accordingly, we exercise jurisdiction under 28 U.S.C. § 1291 and affirm

dismissal of this case.

                                  I. BACKGROUND

                                 A. State Proceedings

      According to the first amended complaint, the operative complaint here,

Ms. Morgan and her husband “obtained a federally related home mortgage loan

through [a] now defunct mortgage lender” in 2008. Aplt. App. at 15. In 2009, Bank

of America became her loan servicer. Beginning in 2011, Ms. Morgan submitted

several applications for mortgage assistance to Bank of America after her husband

was laid off from his job. “Each time that she submitted a request for mortgage

[assistance] between April 2011 and July 2012, [Bank of America] denied her request

on the grounds that she failed to timely return paperwork.” Id. at 15-16. To the best



                                            2
of her recollection, Bank of America failed to identify which documents were

missing from her application.

      The amended complaint further alleged that in March 2012, Ms. Morgan, with

the help of a mortgage counselor, submitted another application for loss-mitigation to

Bank of America.1 As before, the bank denied her application on the ground that she

failed to timely provide the requested paperwork. Ms. Morgan’s counselor

complained, and the bank allowed her to resubmit the documents. In July 2012, the

bank again denied her application on the basis that not all documents had been

provided. When the bank discovered that all documents had been provided, it

required that Ms. Morgan begin the process again and submit all new documents.

Ms. Morgan submitted still another application for mortgage assistance in August

2012, and Bank of America has never informed her of the status of that application.

      Instead, on October 9, 2012, Bank of America initiated foreclosure

proceedings in Oklahoma state court. In her answer, Ms. Morgan counterclaimed for

breach of contract based on Bank of America’s alleged failure to follow loss-

mitigation procedures. She also counterclaimed for breach of the implied duty of

good faith and fair dealing, alleging Bank of America did not “own” the note when it




      1
       “A loss mitigation application is simply a request by a borrower for any of a
number of alternatives to foreclosure, known as loss mitigation options, including,
among others, modification of the mortgage.” Lage v. Ocwen Loan Servicing LLC,
839 F.3d 1003, 1006 (11th Cir. 2016) (citing 12 C.F.R. § 1024.31)).


                                          3
initiated foreclosure proceedings.2 See Aplee. Supp. App. at 304, 330-31, 333-34;

see also Aplt. Br. at 19, 22. The state district court dismissed her counterclaims and

granted summary judgment to Bank of America on October 4, 2013,3 which preceded

the events giving rise to Ms. Morgan’s federal claims.

                                  B. Federal Proceedings

      Ms. Morgan asserted three claims in federal court.

      First, Ms. Morgan alleged the defendants had violated the FHA. Her amended

complaint stated that she had filed a disability discrimination complaint with the

Department of Housing and Urban Development (HUD) on December 22, 2014, that

HUD had notified Bank of America of the discrimination complaint on April 15,

2015, and that Carrington had discriminated and retaliated against her in violation of

the FHA by failing to review a March 16, 2015 loss-mitigation request.

      Second, she claimed defendants had violated the RESPA. She alleged

Carrington notified her that, effective August 1, 2014, it was the servicer of her

now-foreclosed loan. She further alleged Bank of America then repurchased the

      2
         The answer is not included in the record on appeal. We remind counsel that
“an appellant who provides an inadequate record does so at [her] peril.” Burnett v.
Sw. Bell Tel. L.P., 555 F.3d 906, 908 (10th Cir. 2009) (brackets and internal
quotation marks omitted). We have nonetheless endeavored to discern Ms. Morgan’s
counterclaims based on the information contained in the state district court’s docket
sheet, the state court of appeals’ decision, and Ms. Morgan’s appellate brief to this
court.
      3
       Ms. Morgan asserts the state district court entered summary judgment on
October 12, 2013, but the record shows it did so on October 4, 2013. See Aplee.
Supp. App. at 306.


                                           4
property at a sheriff’s sale on September 18, 2014, and moved to confirm the sale.

This meant, according to the amended complaint, that Bank of America failed to

provide timely notice of the transfer of servicing rights and that Carrington failed to

review an unspecified loss-mitigation application that was pending before the

sheriff’s sale and another application that she submitted to Carrington on March 16,

2015.

        Third, Ms. Morgan claimed defendants had violated the FDCPA by (1) sending

her husband a letter on June 1, 2015, offering all occupants $1,000 to vacate the

property; (2) participating in a June 25, 2015 state district court hearing to confirm

the sale of the property after agreeing to continue it so her attorney could attend a

funeral; and (3) having the sheriff’s department serve a writ of assistance that issued

on June 29, 2015.

        Because Ms. Morgan raised similar issues during the state foreclosure

proceedings and post-judgment proceedings to confirm the sheriff’s sale, the district

court dismissed the suit under Fed. R. Civ. P. 12(b)(6), holding that the amended

complaint was precluded because it “is comprised of claims and issues that were

actually decided or could have been decided in the foreclosure action.” Aplt. App. at

88. The validity of this holding depends on whether Ms. Morgan’s federal claims

were premised on events that preceded the filing of her answer in the foreclosure

action. But as we have explained, Ms. Morgan’s claims are based on events that

post-date entry of judgment in the foreclosure action. She could not have raised them

during those proceedings. Although she asserted one aspect of her FDCPA claim in

                                            5
state court during later proceedings to confirm the sheriff’s sale, her appeal of the

state court’s order confirming the sale is still pending, which prevents the order from

having a preclusive effect on her FDCPA claim. Other than the exception mentioned

above, Ms. Morgan’s claims are not thus precluded, but they are subject to dismissal

for failure to state a plausible claim for relief. We affirm on this alternative ground.

                                   II. DISCUSSION

                                A. Standard of Review

      We review de novo a district court’s dismissal under Rule 12(b)(6), accepting

well-pleaded factual allegations as true and assessing the plausibility of the

complaint. See Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Toone v. Wells Fargo Bank, N.A., 716 F.3d 516, 521 (10th Cir. 2013)

(internal quotation marks omitted). “We [also] review de novo the district court’s

grant of [a] motion to dismiss on issue and claim preclusion grounds.” Campbell v.

City of Spencer, 777 F.3d 1073, 1077 (10th Cir. 2014).

                                      B. Analysis

1. Ms. Morgan’s Claims Are Not Subject to Preclusion Analysis

      a. Legal background

      We apply state law to determine the preclusive effect of a state court

judgment. See Fox v. Maulding, 112 F.3d 453, 456 (10th Cir. 1997); 28 U.S.C.

§ 1738. In Oklahoma, claim preclusion “teaches that a judgment in an action bars the

                                            6
parties (or their privies) from relitigating not only the adjudicated claim, but also any

theories or issues that were actually decided together with those which could have

been decided in that action.” McDaneld v. Lynn Hickey Dodge, Inc., 979 P.2d 252,

255-56 (Okla. 1999) (emphasis omitted). Claim preclusion generally prohibits the

splitting of actions and “‘force[s] a plaintiff to explore all the facts, develop all the

theories, and demand all the remedies in the first suit.’” Stone v. Dep’t of Aviation,

453 F.3d 1271, 1279 (10th Cir. 2006) (quoting Charles Alan Wright, Arthur R. Miller

& Edward H. Cooper, 18 Federal Practice and Procedure § 4408).4

       “By contrast, principles of claim preclusion only oblige a defendant [, as

Ms. Morgan was in the state foreclosure action,] to assert a compulsory counterclaim

as required by state law.” Id. at 1280. Oklahoma’s compulsory counterclaim statute,

which tracks Fed. R. Civ. P. 13(a), requires a defendant to state any claim arising out

of the same transaction at the time she files her answer:

       A pleading shall state as a counterclaim any claim which at the time of
       the pleading the pleader has against any opposing party, if it arises out
       of the transaction or occurrence that is the subject matter of the
       opposing party’s claim and does not require for its adjudication the
       presence of third parties of whom the court cannot acquire jurisdiction.


       4
         Stone interpreted Colorado’s compulsory counterclaim rules, which, as we
explain below, are substantially similar to Oklahoma’s compulsory counterclaim
statutes and Fed. R. Civ. P. 13(a). Absent controlling Oklahoma authority, we may
consult this and other relevant federal authority for guidance. See Stone, 453 F.3d at
1276 n.6 (following the same approach); Fox, 112 F.3d at 457 (same); see also
McDaneld, 979 P.2d at 255 n.15 (“Because Oklahoma’s compulsory counterclaim
requirement . . . parallels exactly the language of [Fed. R. Civ. P.] 13, the case law
that interprets the corresponding federal rule of civil procedure is instructive.”
(emphasis omitted)).

                                             7
Okla. Stat. tit. 12, § 2013(A) (emphasis added). “‘Failure to plead a compulsory

counterclaim prevents a party from bringing a later independent action on that

claim.’” Valley View Angus Ranch, Inc. v. Duke Energy Field Servs., Inc., 497 F.3d
1096, 1103 (10th Cir. 2007) (quoting Okla. Gas & Elec. Co. v. Dist. Ct., Fifteenth

Judicial Dist., Cherokee Cty., 784 P.2d 61, 64 (Okla. 1989)).

      If, however, a claim matures or a defendant acquires it after she files her

answer, Oklahoma’s after-acquired counterclaim statute permits the defendant to

assert her claim by filing a supplemental pleading: “A claim which either matured or

was acquired by the pleader after serving [her] pleading may, with the permission of

the court, be presented as a counterclaim or a cross-claim by supplemental pleading.”

Okla. Stat. tit. 12, § 2013(E). This language is permissive, and a defendant who

elects not to raise her claim by supplemental pleading will not be barred from doing

so in a later suit. See Stone, 453 F.3d at 1280-81 (interpreting nearly identical

language under Colorado law in light of Fed. R. Civ. P. 13(e)); see also Arch Mineral

Corp. v. Lujan, 911 F.2d 408, 412 (10th Cir. 1990) (interpreting Fed. R. Civ. P. 13(a)

and holding that “[w]here a defendant acquires a claim after his answer has been filed

it is not a compulsory counterclaim even if it arises out of the same transaction”).

“The rationale for the general rule applying to defendants who elect not to assert a

[permissive] counterclaim in the prior action is that ‘the defendant should not be

required to assert his claim in the forum or the proceeding chosen by the plaintiff but

should be allowed to bring suit at a time and place of his own selection.’” Valley



                                           8
View, 497 F.3d at 1102 (quoting Restatement (Second) of Judgments § 22 cmt. a

(1982) (hereinafter “Restatement”)).

      In addition to the foregoing, “Oklahoma’s claim preclusion doctrine bars a

claim when (1) the party asserting the claim could have raised it as a defense in the

first case, and (2) success on the later claim would nullify the first judgment or

impair the rights established in it.” Campbell, 777 F.3d at 1078; see Valley View,
497 F.3d at 1101-02 (recognizing that under such circumstances, a claim is barred if

a statute required the defendant to raise her claim in the original action or the

defendant’s success on her claim in the second suit would nullify the first judgment

or impair rights established in that action); see also Restatement § 22(2).5

      b. Analysis

      Applying these principles, Ms. Morgan’s federal claims, with one exception,

are not barred because they arose after entry of the state foreclosure judgment on

October 4, 2013. See FDIC v. Tidwell, 820 P.2d 1338, 1341 (Okla. 1991) (holding

that in a foreclosure action, Oklahoma courts consider the final judgment to be “the


      5
          Section 22(2) states:

               (2) A defendant who may interpose a claim as a counterclaim in an
               action but fails to do so is precluded, after the rendition of judgment in
               that action, from maintaining an action on the claim if:
               (a) The counterclaim is required to be interposed by a compulsory
               counterclaim statute or rule of court, or
               (b) The relationship between the counterclaim and the plaintiff’s claim
               is such that successful prosecution of the second action would nullify
               the initial judgment or would impair rights established in the initial
               action.

                                             9
order determining the amount due and ordering the sale to satisfy the mortgage

lien”). As Ms. Morgan points out, even if her federal claims arose out of the same

transaction at issue in the state foreclosure action, the claims are barred “‘only if they

could have been maintained at the time when [she] filed [her] answer in state court.’”

Aplt. Br. at 17-18 (quoting Reynolds v. Quarter Circle M Ranch, Inc., 24 F. App’x

850, 854 (10th Cir. 2001) (unpublished)).

      Although Ms. Morgan’s answer in the state foreclosure action asserted a

counterclaim based on Bank of America’s failure to follow loss-mitigation

procedures, her FHA and RESPA claims in federal court are premised on the

defendants’ failure to review the post-judgment application for loss-mitigation that

she submitted on March 16, 2015, long after she filed her answer in December 2012.

The only exception is Ms. Morgan’s RESPA claim based on the failure to review an

unspecified application for loss-mitigation. The last dated loss-mitigation application

referenced in the complaint is from August 2012, which was before she filed her

answer, so any claim based on that particular application is barred.

      As for the FDCPA claim, Ms. Morgan could not have raised this claim in her

answer because it is based on events that occurred in June 2015. We recognize that

Ms. Morgan raised one aspect of this claim during post-judgment confirmation

proceedings when she contested a June 25, 2015 hearing to confirm the sale of the

property. But the order confirming the sale has no preclusive effect because

Ms. Morgan’s appeal from that order is still pending. See Methvin v. Methvin,

127 P.2d 186, 188 (Okla. 1942). Nor could she have raised the remaining substantive

                                            10
issues relating to her FDCPA claim during the confirmation proceedings because

those proceedings are limited to evaluating the propriety of the sheriff’s sale. See

Burton v. Mee, 4 P.2d 33, 36 (Okla. 1931) (“[T]he scope of inquiry on a motion to

confirm sale of real estate . . . is confined to the regularity of the proceedings on the

sale, and not as to the regularity of the judgment.”).

       A successful prosecution of Ms. Morgan’s claims would not nullify the

foreclosure judgment or impair defendants’ rights. Rather, if successful, her claims

would provide for damages as permitted by federal law. Consequently, with the one

exception noted, Ms. Morgan’s federal statutory claims are not barred.

2. Ms. Morgan’s Claims Are Subject to Dismissal Under Rule 12(b)(6)

       Although only one part of Ms. Morgan’s RESPA claim is barred, all three of

her claims are subject to dismissal under Rule 12(b)(6) for failure to state a plausible

claim for relief.6 We discuss each claim in turn and affirm on that ground.

       a. FHA

       Under the FHA, it is unlawful to discriminate against a “buyer or renter

because of a handicap,” 42 U.S.C. § 3604(f)(1), or to coerce, intimidate, threaten, or

interfere with a person’s exercise or enjoyment of any right granted or protected by

the FHA, id., § 3617. To state a plausible claim under the FHA, a plaintiff must

       6
         We may affirm on any alternative ground supported by the record. Knight v.
Mooring Capital Fund, LLC, 749 F.3d 1180, 1186 (10th Cir. 2014). Defendants
raised the Rule 12(b)(6) failure-to-state-a-claim argument in the district court, and
Ms. Morgan responded. Defendants reasserted this argument in their response brief
to this court, but Ms. Morgan declined to file a reply. Thus, she had an opportunity
to address the prospect of dismissal for failure to state a plausible claim for relief.

                                            11
allege a causal connection between her disability or protected activity and the alleged

adverse action. See Wilson v. Warren Cty., 830 F.3d 464, 467-68 (7th Cir. 2016)

(affirming dismissal under Rule 12(b)(6) because plaintiff claiming violations of

§§ 3604(f)(1) & 3617 failed to plausibly allege that adverse action was “because of

his disability”).

       Ms. Morgan alleged that Carrington became her loan servicer on August 1,

2014, and that she submitted a loss-mitigation application to Carrington on March 16,

2015. She further alleged that HUD notified Bank of America of her disability

discrimination complaint on April 15, 2015, and as a result, Carrington discriminated

and retaliated against her in violation of the FHA by failing to review the March 16,

2015 loss-mitigation application.

       Ms. Morgan fails to plausibly allege causation because she averred that the

state district court had already awarded summary judgment to Bank of America in

October 2013 and the sheriff’s sale occurred in September 2014. Thus, by the time

Ms. Morgan sent Carrington the March 16, 2015 loss-mitigation application, it was a

year and a half after the state district court awarded summary judgment to Bank of

America, six months after the sheriff’s sale, and one month after the state court of

appeals affirmed the foreclosure judgment. In fact, by the time Bank of America

allegedly received notice of the HUD discrimination complaint, the state supreme

court had already entered its mandate affirming the foreclosure judgment.

       Given this chronology, even if we assume Bank of America notified

Carrington of the HUD complaint, it is implausible that Carrington declined to

                                          12
review the successive, untimely application for loss-mitigation options on her loan

because of Ms. Morgan’s alleged disability or protected activity. The loan had long

been foreclosed and reduced to judgment 18 months earlier, the property had already

been sold, and the foreclosure judgment had been affirmed on appeal. These facts

show that Carrington declined to review the March 16, 2015 loss-mitigation

application because there was no longer a loan, not because of Ms. Morgan’s claimed

disability or HUD complaint. See Wilson, 830 F.3d at 468 (holding that allegations

failed to survive a motion to dismiss where they suggested defendants “would have

behaved the same regardless of the disability”).

      b. RESPA

      Ms. Morgan claimed Bank of America violated RESPA by failing to provide

timely notice of the transfer of servicing rights to Carrington. RESPA requires that

such notice be provided “to the borrower not less than 15 days before the effective

date of transfer of” servicing rights. 12 U.S.C. § 2605(b)(2)(A). But RESPA

provides only for actual damages stemming from a violation of “any provision” of

§ 2605 and statutory damages arising from a pattern or practice of violations. Id.

§ 2605(f)(1)(A), (B). Thus, to survive a motion to dismiss under Rule 12(b)(6), a

RESPA plaintiff must allege actual damages arising from a RESPA violation. See

Toone, 716 F.3d at 523 (holding that, as required by § 2605(f)(1), to state a claim

under a different provision of RESPA, § 2605(e), “plaintiffs must plead actual

damages stemming from the failure to respond to requests [for information] or a

pattern or practice of misconduct”).

                                          13
      Ms. Morgan made only the conclusory allegation that she suffered “damages

for economic harm, pain and suffering, severe stress and emotional distress.” Aplt.

App. at 28. These are legal labels, not factual allegations. They fail to “nudge[ her]

claim[] across the line from conceivable to plausible.” Berneike v. CitiMortgage,

Inc., 708 F.3d 1141, 1144 (10th Cir. 2013) (internal quotation marks omitted). The

only factual allegation Ms. Morgan provides is absent from her amended complaint

but appears in her opening brief, where she suggests that she was harmed by the lack

of notice because she was unable to submit a loss-mitigation application to her true

servicer, Carrington, before the sheriff’s sale. This assertion appears in a single

sentence in the procedural history section of her brief, and fails to preserve the

argument. See Toone, 716 F.3d at 522. In any event, Ms. Morgan did not allege that

she had a pending application with Bank of America before the sale (apart from the

August 2012 application, which is subject to claim preclusion), so it is implausible

that the alleged lack of notice caused her to be harmed.

      Ms. Morgan also claimed Carrington violated RESPA and its implementing

regulation by failing to review her March 16, 2015 loss-mitigation application.

Under 12 C.F.R. § 1024.41(c)(1), “if a servicer receives a complete loss mitigation

application more than 37 days before a foreclosure sale, then, within 30 days,” the

servicer must evaluate whether the borrower is eligible for any loss mitigation

options and notify the borrower of any available options. “But a servicer only has a

duty to evaluate a complete loss mitigation application that it receives ‘more than 37

days before a foreclosure sale.’” Lage v. Ocwen Loan Servicing LLC, 839 F.3d 1003,

                                           14
1106 (11th Cir. 2016) (quoting 12 C.F.R. § 1024.41(c)(1)). Ms. Morgan submitted

the March 16, 2015 loss-mitigation application six months after the sheriff’s sale on

September 18, 2014. Thus, Carrington had no duty to evaluate it.

      c. FDCPA

      Ms. Morgan claimed that defendants violated the FDCPA. Under the FDCPA

“a debt collector may not communicate with a consumer in connection with the

collection of any debt . . . if the debt collector knows the consumer is represented by

an attorney.” 15 U.S.C. § 1692c(a)(2). “A ‘communication’ is defined as the

‘conveying of information regarding a debt directly or indirectly to any person

through any medium.’” Marx v. Gen. Revenue Corp., 668 F.3d 1174, 1177 (10th Cir.

2011) (quoting 15 U.S.C. § 1692a(2)). Ms. Morgan contends defendants violated the

FDCPA by making three illegal “communications”: (1) sending her husband a letter

on June 1, 2015, offering “[a]ll occupants” $1,000 to vacate the property, Aplee.

Supp. App. at 199; (2) participating in the June 25, 2015 confirmation hearing and

obtaining a default judgment through fraud;7 and (3) obtaining a writ of assistance

that was issued on June 29, 2015 and having the sheriff’s department serve it. All

three theories are meritless.

      7
        Ms. Morgan originally claimed defendants violated both the FHA and
FDCPA by participating in the June 25 hearing, but her appellate brief abandons the
FHA theory and references the June 25 hearing only as a basis for her FDCPA claim,
see Aplt. Br. at 12. We confine our analysis accordingly. See Bronson v. Swenson,
500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e routinely have declined to consider
arguments that are not raised, or are inadequately presented, in an appellant’s
opening brief.”).


                                          15
             i. June 1, 2015 Letter

      The June 1, 2015 letter offered to pay “[a]ll occupants” $1,000 to vacate the

property.8 Aplee. Supp. App. at 199. It indicates defendants acquired the property

through a foreclosure sale, but it does not reference any debt, nor does it suggest that

Ms. Morgan owed a debt. Instead, it offered a payment. Ms. Morgan asserted that

the cover sheet of the letter references a foreclosure case number, but that page

simply lists a number after the phrase “BTCC File Number.” Id. at 198. This file

number does not reference a debt, either directly or indirectly—it is merely “a jumble

of numbers, designed for internal identification purposes.” Marx, 668 F.3d at 1183.

And even if Ms. Morgan understood the letter to reference the foreclosure, it did not

convey any information regarding a debt because the sheriff’s sale had already

occurred. This part of the amended complaint failed to plausibly state an FDCPA

violation.

             ii. June 25, 2015 Hearing

      The amended complaint does not allege Bank of America conveyed any

information regarding a debt at the June 25, 2015 hearing. Rather, the amended

complaint focuses on the bank’s alleged deceptive conduct—that Bank of America

appeared in court and obtained an order confirming the sheriff’s sale by default,

without disclosing the parties’ agreement to continue the hearing. Aplt. App. at 20.


      8
         We may consider the letter because it is referenced in the complaint, it is
central to Ms. Morgan’s claim, and the parties do not dispute its authenticity. See
Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).

                                           16
The amended complaint further alleges that defendants “fraudulently and falsely

procured a default confirmation of sale judgment order against Mrs. Morgan after

agreeing to continue the confirmation proceedings. This was a false, deceptive and

misleading misrepresentation[,] which is prohibited under the [FDCPA].” Id. at 31.

But absent any allegations suggesting there was a “conveying of information

regarding a debt,” 15 U.S.C. § 1692a(2), the claim is subject to dismissal under Rule

12(b)(6).

              iii. June 29, 2015 Writ of Assistance

       Finally, Ms. Morgan’s amended complaint alleged that defendants

communicated “by serving her with the Writ of Assistance.” Aplt. App. at 31.9 Here

again, there are no allegations that the writ conveyed any information regarding a

debt or that the sheriff’s department conveyed information regarding a debt when

they served the writ. Moreover, the writ itself references the property and the

sheriff’s sale, but it simply directs the “Sheriff to forthwith oust all persons in

possession of said real estate.” Aplee. Supp. App. at 349. There is no mention of




       9
         Ms. Morgan likely waived her FDCPA claim based on the sheriff’s service of
the writ. The only reference to this claim in her opening brief is in its procedural
history section, where she vaguely states that she was informed “that she would have
to move out of her home via service by the sheriff. This communication occurred at
a time when the foreclosure litigation was supposed to be stayed . . . .” Aplt. Br. at
12. This hardly complies with our rules for presenting an appellate argument. See
Bronson, 500 F.3d at 1104 (“An appellant’s opening brief must identify ‘appellant’s
contentions and the reasons for them, with citation to the authorities and parts of the
record on which the appellant relies.’” (quoting Fed. R. App. P. 28(a)(8)(A))).

                                            17
any debt, which is perhaps unsurprising, because the sheriff’s sale had already

occurred. These allegations fail to plausibly state an FDCPA claim.

                                III. CONCLUSION

      The judgment of the district court is affirmed.


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                          18